Citation Nr: 0033113	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-18 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to April 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim of 
entitlement to specially adapted housing or a special home 
adaptation grant.  An RO hearing was held in June 2000, and a 
copy of the transcript of that hearing is of record.


REMAND

The record shows that service connection is in effect only 
for lumbar disc disease, L4-5, L5-S1, with chronic pain and 
severe limitation of motion, which has been rated 60 percent 
disabling since July 1994.  A rating decision dated in 
December 1998 found the disability to be permanent and total 
in nature, effective from November 1998.  In addition, a 
total compensation rating based on individual unemployability 
service-connected disability has been in effect since July 
1995.  

The veteran maintains, and has testified, that his service-
connected low back disability has resulted in such impairment 
of the lower extremities that he is effectively unable to 
ambulate without the aid of Canadian crutches.  He pointed 
out that at a hearing in November 1998, the hearing officer 
noted on the record that the veteran used Canadian crutches 
bilaterally for ambulation and that the hearing officer 
assisted the veteran in entering the hearing room.  The 
hearing officer continued:  "I would like the record[] to 
show that he does require the use of Canadian [c]rutches for 
ambulation."  

The veteran thus maintains that he is entitled to specially 
adapted housing under the provisions of 38 U.S.C.A. § 2101(a) 
(West 1991) and 38 C.F.R. § 3.809 (2000) for loss of use of 
both lower extremities such as to preclude locomotion without 
the aid of crutches.  He has submitted the statement of a 
private treating physician dated in February 2000, who 
indicates that the veteran has a service-connected spinal 
condition and that he is currently having significant 
alterations in the activities of daily living, including 
difficulty in availing himself of the use of a very small 
bathroom.  The veteran so testified before a hearing officer 
at the RO in June 2000.  The private physician stated that 
"[i]n view of his condition, this request is not 
unreasonable and I therefore endorse his request," but he 
did not identify the specific impairments that the veteran's 
spinal condition caused.  

The record contains extensive evidence showing the burgeoning 
severity of the service-connected low back disability, 
including pain consistent with radiculopathy at multiple 
levels; however, whether the low back disorder has resulted 
clinically in loss of use of the lower extremities such as to 
preclude locomotion without the aid of crutches has not been 
clinically established.  A VA examination is necessary in 
order to clarify the veteran's current condition with respect 
to this claim.  

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

For the foregoing reasons, a remand is required.  
Accordingly, this case is REMANDED for the following:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matter remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The veteran should be afforded a VA 
examination to determine whether it is at 
least as likely as not that his service-
connected low back disability results in 
the loss of use of his lower extremities 
such as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair.  (38 C.F.R. § 3.809(b)).  If 
so, the examiner is requested to comment 
on whether the veteran's use of assistive 
devices in ambulation constitutes the 
normal mode of locomotion, although 
occasional locomotion by other methods 
may be possible.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the examiner.  The complete 
rationale for each opinion expressed and 
conclusion reached should be set forth in 
a typewritten report.

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Following completion of the requested 
development and any further indicated 
development, the RO should readjudicate 
the claim of entitlement to specially 
adapted housing or a special home 
adaptation grant in light of all 
pertinent evidence and legal authority.  
The RO must provide full reasons and 
bases for its determination, addressing 
all matters and concerns noted in this 
REMAND.  

4.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran, and he should be provided with 
an appropriate opportunity to respond 
before the matter is returned to the 
Board for further appellate 
consideration.  

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



